Dismissed and Memorandum Opinion filed October 20, 2005








Dismissed and Memorandum Opinion filed October 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00983-CR
____________
 
JACQUELINE
BARBARA DIAZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 1038865
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of possession
of a controlled substance.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
entered an order on August 29, 2005, deferring adjudication of guilt and
placing appellant on four years of community supervision.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 20, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App.
P. 47.2(b).